FRIENDLY AUTO DEALERS, INC. CODE OF CONDUCT Introduction This Code of Conduct (this “Code”)1 is applicable to the (1) President and Chief Executive Officer, (2) Chief Financial Officer, (3) Chief Accounting Officer or Controller and (4) other persons performing similar functions (collectively, the “Covered Executives”) of Friendly Auto Dealers, Inc. (“FYAD”). As used in this Code, “we”, “our”, “us” or “FYAD” means Friendly Auto Dealers, and “you” means a Covered Executive. The Covered Executives hold an important and elevated role in corporate governance, and are uniquely positioned and empowered to ensure that FYAD’s and interests are appropriately balanced, protected and preserved. FYAD’s Board of Directors (the “Board”) has adopted this Code to deter wrongdoing and to promote honest and ethical conduct, proper disclosure of financial information in FYAD’s periodic reports and compliance with applicable laws, rules and regulations by FYAD’s senior officers who have financial responsibilities. General obligations In performing your duties, we expect you to: * Conduct yourself honestly and ethically, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships.
